 

IN THE UNITED STATES DISTRICT COURT iF fl i pe ty
FOR THE DISTRICT OF MONTANA wi o
BILLINGS DIVISION : 2019
Clerk, US b+

«=: Court
District < iP iomana

EARLINE COLE, CLETUS CV-09-21-BLG-SEH | Helena

COLE, and PRECIOUS
BEARCRANE, a minor child,
Plaintiffs,
Vv. ORDER

FEDERAL BUREAU OF
INVESTIGATION, et al.,

)
)
)
)
)
)
)
)
)
)
)
Defendants. )
Defendant FBI’s Unopposed Motion to Excuse Lead Defense Counsel or
Reschedule the Hearing on the FBI’s Motion for Summary Judgment (Doc. 249) is
GRANTED. James G. Bartolotto, Esq. is excused from attending the May 31,
2019, hearing.

DATED this Ad day of May, 2019.

Aeezel flutes

United States District Judge

 
